Citation Nr: 0826932	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-02 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative arthritis 
for the first metatarsophangeal joint of both feet, including 
as secondary to service-connected right foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's son


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1942 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The veteran and his son appeared and testified at a Travel 
Board hearing held before the undersigned Veterans Law Judge 
in September 2005.

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).


FINDING OF FACT

The veteran has degenerative arthritis of the first 
metatarsophalangeal joints, bilaterally, that is not 
proximately due to or the result of his service-connected 
fractures of the second, third and fourth metatarsals with 
metatarsalgia of the right foot (right foot disability), nor 
is it directly related to any injury or disease incurred in 
service.


CONCLUSION OF LAW

The veteran's degenerative arthritis of the first 
metatarsophalangeal joints, bilaterally, is not proximately 
caused or aggravated by his service-connected right foot 
disability, nor was it incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310  (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the veteran in 
August 2004, prior to the initial AOJ decision on his claims 
for service connection.  Additional notice was provided to 
the veteran in January 2005, September 2006 and March 2008.  
The Board finds that the notices provided fully comply with 
VA's duty to notify.  Likewise, the veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim.  He was told it was his 
responsibility to support the claims with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the veteran 
submitted evidence in connection with his claim, which 
indicates he knew of the need to provide VA with information 
and evidence to support his claim.  Thus the Board finds that 
the purposes behind VA's notice requirement have been 
satisfied, and VA has satisfied its "duty to notify" the 
veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service treatment records are in the claims file.  
VA outpatient records are in the file for treatment from 
August 2001 through February 2005.  The veteran provided 
private medical treatment record from September 2005 through 
March 2008, but did not provide a release for VA to obtain 
any additional records.  The veteran was notified in the 
rating decision, Statement of the Case and Supplemental 
Statements of the Case of what evidence has been obtained and 
considered in deciding his claim.  He has not identified any 
additional evidence relevant to his claim since the issuance 
of the last Supplemental Statement of the Case in June 2008.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claim in February 2007 and 
April 2008.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The evidence of record consists of the veteran's testimony 
and statements, VA examination reports from May 2004, 
February 2007 and April 2008, VA treatment records and 
private treatment records.  After considering all the 
evidence of record, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for degenerative arthritis of the first 
metatarsophalangeal joints, bilaterally, as secondary to his 
service-connected fractures of the second, third and fourth 
metatarsals with metatarsalgia of the right foot.

X-rays taken by VA in May 2004 show the veteran had mild 
bunion formation with mild degenerative changes in the first 
metatarsophalangeal joint in both feet.  The veteran was 
provided with a VA examination in February 2007 to obtain an 
opinion whether the bunion deformity with degenerative 
changes in the first metatarsophalangeal joints, bilaterally, 
were proximately due to or the result his service-connected 
right foot disability.  The VA examiner did not find the 
veteran to have any bunion deformity on either foot or 
degenerative joint disease of the left first 
metatarsophalangeal joint at the time of that examination.  
He did, however, find that the veteran had significant 
osteoarthritis in the first metatarsophalangeal joint of the 
right foot.  Although the examiner gave the opinion that the 
veteran did not have a bunion deformity on either foot or 
degenerative joint disease of the left first 
metatarsophalangeal joint, he failed to provide an opinion as 
to whether the significant osteoarthritis found in the right 
first metatarsophalangeal joint is proximately due to or the 
result of the service-connected right foot disability.

A new examination was, therefore, provided to the veteran 
specifically seeking a medical opinion as to whether the 
significant osteoarthritis of the right first 
metatarsophalangeal joint is proximately due to or the result 
of the veteran's service-connected right foot disability.  
The veteran underwent this new examination in April 2008.  
The examiner noted that he reviewed the claims file.  He 
examined the veteran and reviewed x-rays of both feet.  The 
examiner found that the veteran has no ability to flex and 
extend his toes on the right foot at all.  However, the 
examiner noted that this is evidently the result of a back 
problem and not the veteran's service-connected right foot 
disability.  (The Board notes that medical evidence in the 
claims file indicates that the veteran has degenerative disc 
disease of the lumbar spine with related partial paralysis of 
the right lower extremity.)  The veteran's primary complaints 
were pain underneath his metatarsophalangeal joint and a bit 
proximal to the metatarsophalangeal joint.  The examiner 
noted that there was evidence of a small bunion deformity to 
the veteran's right foot clinically.  In terms of motion of 
the right metatarsophalangeal joint, it was 25 degrees of 
extension and 20 degrees of flexion.  Thus, the examiner 
noted that this joint was not ankylosed.  In examining the x-
rays, the examiner stated that the veteran has degenerative 
changes in the first metatarsophalangeal joints bilaterally, 
the left worse than the right.  He was only able to visualize 
healed fractures of the second and third metatarsals of the 
right foot, although by history there is an additional one in 
the fourth metatarsal.  

The examiner opined that, although the veteran does have a 
small bunion deformity of his right foot, it was not related 
in any way to the service-connected fractures of the second, 
third and fourth metatarsals since these bones healed 
anatomically aligned.  He also opined that the veteran's 
arthritic changes in the first metatarsophalangeal joint is 
more likely than not related to his age and not to the 
service-connected injury.  In other words, the VA examiner's 
opinion is that the degenerative arthritis in the first 
metatarsophalangeal joints is not proximately due to or the 
result of the veteran's service-connected right foot 
disability, but rather is due to the veteran's advanced age.

In support of his claim, the veteran has submitted multiple 
treatment records from a private orthopedic doctor whom the 
veteran sees for multiple joint problems.  In a March 2008 
treatment record, although the veteran's right foot was not 
examined at that time, this doctor stated in a note at the 
bottom of the treatment record that:  "It is also notable 
that there has been some question about the posttraumatic 
degenerative changes to his right foot.  I do think the 
degenerative changes are due to the veteran (sic) service 
connected foot fractures.  This certainly cannot be said with 
absolute certainty but I think it is more likely than not 
that his problems are related to his previous problems, 
greater than 50% probability."  Thus, this doctor appears to 
give an opinion supportive of the veteran's claim.

However, the Board finds that this private orthopedic 
doctor's opinion is insufficient to establish a connection 
between the veteran's service-connected right foot disability 
and his degenerative arthritis of the right first 
metatarsophalangeal joint.  A review of this doctor's 
treatment records do not show that he has actually diagnosed 
the veteran to have arthritis in the first 
metatarsophalangeal joint of either foot.  Rather, his 
treatment records show that the degenerative changes he has 
diagnosed in the right foot are in the Lisfranc's joint, 
which is where the midfoot and the metatarsals meet.  This 
doctor has never indicated that he has reviewed any of the 
veteran's VA treatment records or VA examination reports in 
rendering his March 2008 opinion.  It is clear, therefore, 
that the degenerative changes of the right foot spoken about 
by this doctor are not the same as those addressed by the VA 
examiners.  Thus, this doctor's opinion is insufficient to 
establish a connection between the veteran's service-
connected right foot disability and the degenerative 
arthritis of the first metatarsophalangeal joint of the right 
foot.  This doctor does not make any finding or opinion as to 
degenerative arthritis in the left first metatarsophalangeal 
joint.  

The private orthopedic doctor's opinion being inadequate, the 
only medical opinion left of record is that of the March 2008 
VA examiner that the veteran's degenerative arthritis of the 
first metatarsophalangeal joints are more likely than not 
related to his age than to the service-connected right foot 
disability.  Thus the Board finds that the preponderance of 
the evidence is against finding that a relationship exists 
between the veteran's service-connected right foot disability 
and the degenerative arthritis of the first 
metatarsophalangeal joints, bilaterally.

Furthermore, the Board finds that the veteran has not argued 
nor does the evidence show that the veteran's service-
connected right foot disability aggravates the nonservice-
connected degenerative arthritis of the first 
metatarsophalangeal joints.  Thus, secondary service 
connection is not warranted on the basis of aggravation.

Since the Board finds that secondary service connection is 
not warranted, it must also consider whether service 
connection may be granted on a direct basis.  In order to 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

The veteran testified at his hearing in September 2005 before 
the undersigned that he was told in service that, in addition 
to fracturing the second, third and fourth metatarsals, he 
has chipped the first metatarsal and there were bone 
fragments in the joint but that nothing could be done for 
that.  He testified that he believes that the arthritis in 
the first metatarsophalangeal joint of the right foot is 
related to this.  However, the service treatment records show 
that x-rays only revealed fractures of the second, third and 
fourth metatarsals.  There is no notation of any damage to 
the first metatarsal.  Although the Board does not find the 
veteran's testimony to be incredible, it does find the 
contemporaneous medical records of treatment for the injury 
in service to be more probative that the veteran's testimony 
given 60 years later.  

In addition, the veteran testified that he was told by his 
private doctor in 1987 that he had arthritis throughout the 
right foot.  This doctor's treatment records, however, fail 
to show such a diagnosis.  In fact, the report of an x-ray 
taken in June 1987 of the right foot failed to show any 
degenerative changes at that time.  The first medical 
evidence of degenerative changes in the right foot is the x-
rays taken in May 2004.  Thus, the veteran's testimony is not 
supported by the medical evidence of record and, again, the 
Board finds that the contemporaneous medical records are more 
probative as to the onset of degenerative changes in the 
right foot than the veteran's testimony as many years passed 
between the time of treatment and when the veteran provided 
such testimony.

The medical evidence, therefore, fails to establish either 
that there was an injury or disease incurred in service or 
that there has been a continuity of symptomatology such that 
a connection between service and the current degenerative 
arthritis of the right first metatarsophalangeal joint can be 
inferred.  Finally, as indicated previously, the March 2008 
VA examiner opined that it is more likely than not that the 
degenerative arthritis in the first metatarsophalangeal 
joints is related to the veteran's age, which was 90.  

Furthermore, as to the veteran's opinion that the 
degenerative arthritis in the right first metatarsophalangeal 
joint is related to an injury in service to the first 
metatarsal, the Board notes that the veteran is not a medical 
expert and, therefore, is not competent to render a medical 
opinion as to etiology.  Laypersons are not qualified to 
render medical opinions; thus such opinions are entitled to 
no weight.  Cromely v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
the veteran's opinion as to the etiology of the degenerative 
arthritis in the right first metatarsal is not sufficient to 
establish service connection.

The Board does note that there are some notations in the VA 
treatment records where the doctors appear to infer that the 
veteran has degenerative joint disease in the right foot 
related to the crush injury that was incurred in service.  
However, there is no definitive opinion given by these 
doctors.  Nor is it clear on what basis they are relying upon 
in making such references.

The Board finds, therefore, that the preponderance of the 
evidence is against finding that service connection for 
degenerative arthritis of the right first metatarsophalangeal 
joint is warranted on a direct basis.

Finally, as to the left first metatarsophalangeal joint, the 
Board notes that the service treatment records are silent for 
any injury or disease incurred in service to either the left 
great toe or the left foot.  In addition, the first evidence 
post-service of degenerative changes of the left first 
metatarsophalangeal joint is not until May 2004, almost 60 
years after the veteran's discharge from service.  Given the 
lack of anything in service and the length of time between 
the veteran's discharge from service and the first evidence 
of degenerative changes, the Board finds that the 
preponderance of the evidence is against finding that service 
connection is warranted on a direct basis for degenerative 
arthritis of the left metatarsophalangeal joint as well.


ORDER

Entitlement to service connection for degenerative arthritis 
for the first metatarsophalangeal joints of both feet is 
denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


